DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 11/4/2022 has been entered. Amended Claims 22 and 24 have been noted. The amendment has overcome the 112(b) and 112(d) rejections previously set forth - those 112(b) and 112(d) rejections have been withdrawn accordingly. Claims 18-32 are currently pending. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for regulating an amount of oxygen flowing through the oxygen conduit (Claims 21 and 23)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“means for regulating an amount of oxygen flowing through the oxygen conduit (from Claims 21 and 23) is being interpreted as: a valve

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piringer et al. (US 2001/0029005 A1) (hereinafter “Piringer”).  
	Regarding Claim 29, Piringer teaches of a process for firing material that contains carbonate (“carbonate-containing material”) in a shaft furnace (see at least Abstract and Fig. 2), the process comprising: 
	causing the material to flow through a preheating zone (7), a firing zone (8), and a cooling zone (9) to a material outlet (5) (see at least [0017], [0030] and Figs. 1 and 2 and note that the embodiment of Fig. 2 comprises the same zones and elements that Fig. 1 does in addition to additional heat exchange tubes - thus reference numerals in Fig. 1 can also be used to identify like components in Fig. 2); 
	introducing fuel (“fuel”) in the firing zone or adjacent thereto via burner lances (13) (see at least [0032], [0035] and Figs. 1, 2 and 8), wherein a first of the burner lances (the lower most lance (13) shown in Fig. 2) has a first penetration depth (the relatively small penetration depth shown in Fig. 2 compared to the upper most lance (13)) and a second of the burner lances (the upper most lance (13) shown in Fig. 2) has a second penetration depth that is greater than the first penetration depth (as is shown in Fig. 2) (also note that Piringer teaches that of “manual axial displaceability of the burning lances in the bulk material” (see at least [0033]) which further indicates that the penetration depth of each lance can be varied as is shown Fig. 2);
	conveying primary combustion air (“primary combustion air”) to the burner lances (see at least [0032], [0035] and Figs. 1, 2 and 8); and  
	conveying oxygen along with the primary combustion air to burner lances that have the second penetration depth or conveying oxygen into a primary air conduit that conveys the primary combustion air to the burner lances that have the second penetration depth (Piringer teaches of conveying air (“primary combustion air”), which inherently comprises at least some amount of oxygen for combustion (since it is “combustion air”) into a primary air conduit (the primary air conduit connected to element (22) of the upper most lance (13) shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) that conveys the primary combustion air to the burner lances that have the second penetration depth (see at least [0032], [0035], [0045] and Figs. 2, 8. Piringer accordingly teaches of “conveying oxygen into a primary air conduit that conveys the primary combustion air to the burner lances that have the second penetration depth” and accordingly meets this limitation as claimed.).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piringer in view of Habib et al. (US 2018/0283788 A1) (hereinafter “Habib”).	
	Regarding Claim 18, Piringer teaches of a shaft furnace (Fig. 2) for firing material containing carbonate (“carbonate-containing material”) (see at least Abstract and Fig. 2), the shaft furnace comprising: 
	in a flow direction of the material, a preheating zone (7), a firing zone (8), a cooling zone (9), and a material outlet (5) for discharging the material (see at least [0017], [0030] and Figs. 1 and 2 and note that the embodiment of Fig. 2 comprises the same zones and elements that Fig. 1 does in addition to additional heat exchange tubes - thus reference numerals in Fig. 1 can also be used to identify like components in Fig. 2); 
	burner lances (13) that project into the firing zone (see at least [0032]-[0033] and Figs. 1, 2), wherein a first of the burner lances (the lower most lance (13) shown in Fig. 2) has a first penetration depth into the firing zone (the relatively small penetration depth shown in Fig. 2 compared to the upper most lance (13)) and a second of the burner lances (the upper most lance (13) shown in Fig. 2) has a second penetration depth into the firing zone that is greater than the first penetration depth (as is shown in Fig. 2) (also note that Piringer teaches that of “manual axial displaceability of the burning lances in the bulk material” (see at least [0033]) which further indicates that the penetration depth of each lance can be varied as is shown Fig. 2); 
	a primary air conduit (primary air conduit comprising main conduit (39) and connecting conduits as is shown in Fig. 2) (see at least [0045] and Fig. 2) comprising:
		a first primary air conduit (the primary air conduit connected to element (22) of the lower most lance (13) from conduit (39) as is shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) for conveying combustion air (“primary combustion air”), the first primary air conduit being connected to the first burner lance (see at least [0032], [0035] and Figs. 1, 2 and 8); and 
		a second primary air conduit (the primary air conduit connected to element (22) of the upper most lance (13) from conduit (39) as is shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) for conveying combustion air (“primary combustion air”), the second primary air conduit being connected to the second burner lance (see at least [0032], [0035] and Figs. 1, 2 and 8).
	Piringer fails to explicitly teach of an oxygen conduit for conveying oxygen into the firing zone, wherein the oxygen conduit is disposed such that oxygen is configured to flow from the oxygen conduit to the second burner lance, wherein the oxygen conduit is connected exclusively to the second primary air conduit so that oxygen is configured to flow from the oxygen conduit into the second primary air conduit.
	Habib discloses a relatable vertical shaft furnace (Fig. 1a) and process for using the same (see Abstract and Figs. 1, 2). Habib teaches that the furnace comprises a plurality of lances (9, 18) with varying degrees of penetration (see at least [0067], [0069] and Figs. 1-2). Habib teaches of an oxygen conduit (19) for conveying oxygen (“oxygen”) into a firing zone (see [0072] and Fig. 2), wherein the oxygen conduit is disposed such that oxygen is configured to flow from the oxygen conduit to a second lance (18), and wherein the oxygen conduit is connected exclusively to a second primary air conduit (10) of the second lance so that oxygen is configured to flow from the oxygen conduit (19) into the second primary air conduit (10) (see at least [0072] and Fig. 2). Habib teaches that such arrangement is advantageous because, inter alia, it provides means for reducing NOx emissions (see at least Abstract and [0091]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the  furnace taught by Piringer by implementing an oxygen conduit into the furnace, that is connected exclusively to the existing second primary air conduit, that conveys oxygen into the firing zone and is disposed such that oxygen is configured to flow from the oxygen conduit to the second burner lance and such that oxygen is configured to flow from the oxygen conduit into the second primary air conduit based on the teachings of Habib. Doing so would have, inter alia, provided means for reducing NOx emissions. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19: In the combination of Piringer and Habib, the oxygen conduit (19) taught by Habib (see Fig. 2 of Habib and the rejection for Claim 18 above) would be connected to the existing second burner lance taught by Piringer thereby enabling oxygen for combustion of fuel to flow into the existing second burner lance as claimed (as is presented above in the rejection for Claim 18). 

	Regarding Claim 20: In the combination of Piringer and Habib, the oxygen conduit (19) taught by Habib would be connected exclusively to the existing burner lance taught by Piringer that has the second penetration depth (as is presented above in the rejection for Claim 18).

	Regarding Claim 22, Piringer teaches the shaft furnace of Claim 24 (see the rejection for Claim 24) and Piringer also teaches that a third of the burner lances (the central lance (13) of shown on the right-hand side of Fig. 2) has a third penetration depth into the firing zone (as is shown in Fig. 2) that is greater than the first penetration depth but less than the second penetration depth (as is shown in Fig. 2). 
Piringer fails to explicitly teach of an oxygen conduit for conveying oxygen into the firing zone, wherein the oxygen conduit is configured to carry oxygen to the second burner lance.
	Habib discloses a relatable vertical shaft furnace (Fig. 1a) and process for using the same (see Abstract and Figs. 1, 2). Habib teaches that the furnace comprises a plurality of lances (9, 18) with varying degrees of penetration (see at least [0067], [0069] and Figs. 1-2). Habib teaches of an oxygen conduit (19) for conveying oxygen (“oxygen”) into a firing zone (see [0072] and Fig. 2), wherein the oxygen conduit is disposed such that oxygen is configured to flow from the oxygen conduit to a second lance (18), and wherein the oxygen conduit is connected to a second primary air conduit (10) of the second lance so that oxygen is configured to flow from the oxygen conduit (19) into the second primary air conduit (10) (see at least [0072] and Fig. 2). Habib teaches that such arrangement is advantageous because, inter alia, it provides means for reducing NOx emissions (see at least Abstract and [0091]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Piringer by implementing an oxygen conduit into the furnace, that is connected to the existing second primary air conduit, that conveys oxygen into the firing zone and is disposed such that oxygen is configured to flow from the oxygen conduit to the second burner lance and such that oxygen is configured to flow from the oxygen conduit into the second primary air conduit based on the teachings of Habib. Doing so would have, inter alia, provided means for reducing NOx emissions. 
	The combination of Piringer and Habib fails to explicitly teach of an embodiment wherein the oxygen conduit is additionally connected to the third burner lance so that oxygen flows into the third burner lance in addition to the second burner lance. However, merely re-connecting the oxygen conduit from the second burner lance alone to both of the second and third burner lances would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that connecting the oxygen conduit to both of the second and third burner lances as opposed to connecting the oxygen conduit to the second burner lance alone is not critical to the invention since Claim 18 of the instant application specifically establishes that “the oxygen conduit is connected exclusively to the second primary air conduit so that oxygen is configured to flow from the oxygen conduit into the second primary air conduit”. Thus, it is apparent that specifically connecting the oxygen conduit from the second burner lance alone to both of the second and third burner lances does not serve any advantage, particular purpose, or solve a stated problem since Claim 18 specially claims a contradicting configuration wherein the oxygen conduit is connected exclusively to the second primary air conduit. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art combination of Piringer and Habib teaches of a configuration wherein the oxygen conduit is connected to the second burner lance which fulfills the same purpose of oxygen admittance equally as well and because there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the combined furnace of Piringer and Habib by re-connecting the oxygen conduit from the second burner lance alone to both of the second and third burner lances as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Piringer and Habib further in view of Demuth (EP 2908054 A1) (see attached original document and English translation for reference).
	Regarding Claim 21, Piringer and Habib teach the shaft furnace of Claim 18 (see the rejection for Claim 18) but fail to explicitly teach that the oxygen conduit comprises means for regulating an amount of oxygen flowing through the oxygen conduit. However, such configuration is well known in the art. 
	Demuth discloses a relatable shaft furnace (Fig. 1) that comprises a lance (20) that admits oxygen (“O2”) into the furnace (see at least pg. 4 of the translation and Figs. 1, 2). Demuth teaches that an oxygen conduit (21) connected to the lance comprises means for regulating an amount of oxygen flowing through the oxygen conduit in the form of a valve (31) and that using such a valve is advantageous because if permits variable admittance of oxygen which enhances versatility of the furnace as a whole (see at least pg. 4 of the translation and Figs. 1, 2). 
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined furnace by configuring the existing oxygen conduit to comprise means for regulating an amount of oxygen flowing through the oxygen conduit that is in the form of a valve based on the teachings of Demuth. Doing so would have permitted variable admittance of oxygen which would have enhanced versatility of the furnace as a whole. Note that such modification would have necessarily resulted in the invention as claimed.

 Regarding Claim 23, Piringer and Habib teach the shaft furnace of Claim 22 (see the rejection for Claim 22) but fail to explicitly teach that the oxygen conduit comprises means for regulating an amount of oxygen flowing through the oxygen conduit, wherein the means for regulating is configured such that the amount of oxygen configured to flow to the second burner lance is greater than an amount of oxygen configured to flow to the third burner lance. However, such configuration is well known in the art. 
	Demuth discloses a relatable shaft furnace (Fig. 1) that comprises a lance (20) that admits oxygen (“O2”) into the furnace (see at least pg. 4 of the translation and Figs. 1, 2). Demuth teaches that an oxygen conduit (21) connected to the lance comprises means for regulating an amount of oxygen flowing through the oxygen conduit in the form of a valve (31) and that using such a valve is advantageous because if permits variable admittance of oxygen which enhances versatility of the furnace as a whole (see at least pg. 4 of the translation and Figs. 1, 2). 
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined furnace by configuring the existing oxygen conduit to comprise means for regulating an amount of oxygen flowing through the oxygen conduit that is in the form of a valve based on the teachings of Demuth. Doing so would have permitted variable admittance of oxygen which would have enhanced versatility of the furnace as a whole. Note that such modification would have necessarily resulted in the invention being capable of, and thus “configured”, such that an amount of oxygen configured to flow to the second burner lance may be greater than an amount of oxygen configured to flow to the third burner lance since the means for regulating oxygen would be in the form of a “variable” flow valve that is adjustable. Thus, such modification would have necessarily resulted in the invention as claimed. 

Claims 24-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Piringer.
	Regarding Claim 24, Piringer teaches of a shaft furnace (Fig. 2) for firing material containing carbonate (“carbonate-containing material”) (see at least Abstract and Fig. 2), the shaft furnace comprising: 
	in a flow direction of the material, a preheating zone (7), a firing zone (8), a cooling zone (9), and a material outlet (5) for discharging the material (see at least [0017], [0030] and Figs. 1 and 2 and note that the embodiment of Fig. 2 comprises the same zones and elements that Fig. 1 does in addition to additional heat exchange tubes - thus reference numerals in Fig. 1 can also be used to identify like components in Fig. 2); 
	burner lances (13) that project into the firing zone (see at least [0032]-[0033] and Figs. 1, 2), wherein a first of the burner lances (the lower most lance (13) shown in Fig. 2) has a first penetration depth into the firing zone (the relatively small penetration depth shown in Fig. 2 compared to the upper most lance (13)) and a second of the burner lances (the upper most lance (13) shown in Fig. 2) has a second penetration depth into the firing zone that is greater than the first penetration depth (as is shown in Fig. 2) (also note that Piringer teaches that of “manual axial displaceability of the burning lances in the bulk material” (see at least [0033]) which further indicates that the penetration depth of each lance can be varied as is shown Fig. 2); 
	a first primary air conduit (the primary air conduit connected to element (22) of the lower most lance (13) shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) for conveying primary combustion air (“primary combustion air”), the first primary air conduit being connected to the first burner lance (see at least [0032], [0035] and Figs. 1, 2 and 8); and 
	a second primary air conduit (the primary air conduit comprising the conduit connected to element (22) of the upper most lance (13) shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) for conveying primary combustion air (“primary combustion air”), the second primary air conduit being connected to the second burner lance (see at least [0032], [0035] and Figs. 1, 2 and 8), wherein the second primary air conduit extends at least partly through a preheating device (36) for heating the primary combustion air in the second primary air conduit (see at least [0045] and Fig. 2). 
	Piringer fails to explicitly teach that the primary combustion air conveyed by the first primary air conduit is not preheated by the preheating device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of conduits and corresponding lances that preheated primary combustion air is fed to such that preheated primary combustion air would not be fed to the first primary air conduit and corresponding lance as opposed to being fed to all conduits and corresponding lances since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Piringer teaches of connecting all of the conduits and corresponding lances to a source of preheated primary combustion air (see at least [0045] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The quantity of conduits and corresponding lances that are connected to the source of preheated primary combustion air is a result effective variable that would have been readily changeable in the furnace taught by Piringer. As is disclosed by Piringer, admitting preheated primary combustion air through a given conduit and corresponding lance will affect the temperature distribution in that area - thus if an area is experiencing too much heat, admittance of preheated primary combustion air through a given lance in that area should be halted and vice versa (see at least [0043], [0045]-[0046] and Figs. 11-13). One of ordinary skill in the art would have been readily able to adjust the distribution of preheated air between the existing conduits and lances to facilitate a desired temperature distribution within the furnace as needed. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of conduits and corresponding lances that the preheated primary combustion air is fed to such that preheated primary combustion air would not be fed to the first primary air conduit and corresponding lance as opposed to being fed to all conduits and corresponding lances as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 25, Piringer teaches the shaft furnace of Claim 24 (see the rejection for Claim 24) but fails to explicitly teach that the second primary air conduit is connected exclusively to the second burner lance such that preheated primary combustion air is configured to be fed exclusively to the second burner lance. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of lances that the preheated primary combustion air is fed to such that the preheated primary combustion air would be fed exclusively to the second burner lance as opposed to all the burner lances since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Piringer teaches of connecting all of the lances to a source of preheated primary combustion air (see at least [0045] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The quantity of lances that are connected to the source of preheated primary combustion air is a result effective variable that is readily changeable in the furnace taught by Piringer. As is disclosed by Piringer, admitting preheated primary combustion air through a given lance will affect the temperature distribution in that area - thus if an area is experiencing too much heat, admittance of preheated primary combustion air through a given lance in that area should be halted and vice versa (see at least [0043], [0045]-[0046] and Fig. 6). One of ordinary skill in the art would have been readily able to adjust the distribution of preheated air between the existing lances to facilitate a desired temperature distribution within the furnace as needed. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of lances that the preheated primary combustion air is fed to such that the preheated primary combustion air would be fed exclusively to the second burner lance as opposed to all the burner lances as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 26, Piringer also teaches that the preheating device comprises a preheating zone within the shaft furnace (the zone that element (36) is disposed within as is shown in Fig. 2), wherein the second primary air conduit runs at least partly through the preheating zone (see at least [0045] and Fig. 2).

	Regarding Claim 27, Piringer also teaches that the second primary air conduit comprises immersion conduits (“heat exchange tubes 36” that are immersed within the material of the furnace as is shown in Fig. 2) that extend at least partly or completely through the preheating zone (as is shown in Fig. 2) (see at least [0045] and Fig. 2). 

	Regarding Claim 28, Piringer teaches the shaft furnace of Claim 24 (see the rejection for Claim 24, but fails to explicitly teach that at least one of the first penetration depth is equal to or less than one third of a radius of the firing zone or the second penetration depth is about one third of the radius of the firing zone. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the first penetration depth to be equal to or less than one third of a radius of the firing zone and/or adjusted the second penetration depth to be about one third of the radius of the firing zone since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Piringer teaches of a first penetration depth, a second penetration depth and of a radius of the firing zone (as is shown in Fig. 2 and disclosed in [0033]) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of each of the first penetration depth and second penetration depth relative to the radius of the firing zone is a result effective variable that is readily changeable in the furnace taught by Piringer. As is disclosed by Piringer, the magnitude of each of the first penetration depth and second penetration depth relative to the radius of the firing zone can be manually adjusted to facilitate uniform temperature distribution within the firing zone - smaller penetration depths will generally facilitate larger temperatures in that respective area and vice versa (see at least [0033] and Figs. 2, 6). One of ordinary skill in the art would have been readily able to adjust the magnitude of each of the first penetration depth and second penetration depth relative to the radius of the firing zone to facilitate uniform temperature distribution within respective areas of the firing zone as needed. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the first penetration depth to be equal to or less than one third of a radius of the firing zone and/or adjusted the second penetration depth to be about one third of the radius of the firing zone as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 31, Piringer teaches of a process for firing material that contains carbonate (“carbonate-containing material”) in a shaft furnace (see at least Abstract and Fig. 2), the process comprising: 
	causing the material to flow through a preheating zone (7), a firing zone (8), and a cooling zone (9) (see at least [0017], [0030] and Figs. 1 and 2 and note that the embodiment of Fig. 2 comprises the same zones and elements that Fig. 1 does in addition to additional heat exchange tubes - thus reference numerals in Fig. 1 can also be used to identify like components in Fig. 2); 
	introducing fuel (“fuel”) in the firing zone or adjacent thereto via burner lances (13) (see at least [0032], [0035] and Figs. 1, 2 and 8), wherein a first of the burner lances (the lower most lance (13) shown in Fig. 2) has a first penetration depth (the relatively small penetration depth shown in Fig. 2 compared to the upper most lance (13)) and a second of the burner lances (the upper most lance (13) shown in Fig. 2) has a second penetration depth that is greater than the first penetration depth (as is shown in Fig. 2) (also note that Piringer teaches that of “manual axial displaceability of the burning lances in the bulk material” (see at least [0033]) which further indicates that the penetration depth of each lance can be varied as is shown Fig. 2); and 
	conveying primary combustion air (“primary combustion air”) that has been preheated to the burner lances (see at least [0032], [0035], [0045] and Figs. 1, 2 and 8).
	Piringer fails to explicitly teach of conveying primary combustion air that has been preheated exclusively to burner lances that have the second penetration depth. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of lances that the preheated primary combustion air is fed to such that the preheated primary combustion air would be fed exclusively to burner lances that have the second penetration depth as opposed to all the burner lances since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Piringer teaches of connecting all of the lances to a source of preheated primary combustion air (see at least [0045] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The quantity of lances that are connected to the source of preheated primary combustion air is a result effective variable that is readily changeable in the furnace taught by Piringer. As is disclosed by Piringer, admitting preheated primary combustion air through a given lance will affect the temperature distribution in that area - thus if an area is experiencing too much heat, admittance of preheated primary combustion air through a given lance in that area should be halted and vice versa (see at least [0043], [0045]-[0046] and Fig. 6). One of ordinary skill in the art would have been readily able to adjust the distribution of preheated air between the existing lances to facilitate a desired temperature distribution within the furnace as needed. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of lances that the preheated primary combustion air is fed to such that the preheated primary combustion air would be fed exclusively to burner lances that have the second penetration depth as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 32, Piringer teaches the process of Claim 31 (see the rejection for Claim 31) in addition to preheating primary combustion air (see at least [0045] and Fig. 2).
	Piringer fails to explicitly teach that the primary combustion air is heated to a temperature of 250°C to 500°C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the temperature of the primary combustion air to be 250°C to 500°C as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Piringer teaches of preheating primary combustion air to a given temperature (see at least [0045]-[0046] and Figs. 2, 6) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the preheated primary combustion air temperature is a result effective variable that is readily changeable in the process taught by Piringer. As is disclosed by Piringer, waste gas temperature is inversely proportional to preheated primary combustion air temperature - higher preheated primary combustion air temperature will result in lower waste gas temperature and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the preheated primary combustion air temperature depending on process needs. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the temperature of the primary combustion air to be 250°C to 500°C as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer in view of Chen et al. (CN 202390203 U) (hereinafter “Chen”) (see attached original document and translation for reference).
	Regarding Claim 30, Piringer teaches the process of Claim 29 (see the rejection for Claim 29) but fails to explicitly teach of enriching the primary combustion air with oxygen to have an oxygen content of 40% to 90%. However, doing so is known in the art. 
	Chen discloses a relatable furnace (“combustion furnace”) and process for operating the same (see at least Abstract, [0045] and Fig. 3). Chen teaches of enriching primary combustion air (“primary air”) of the furnace with oxygen (“oxygen”) to make it have an oxygen content of 40% to 90% (Chen teaches of enriching the primary combustion air to have an oxygen content of 40% which is within the claimed range - see at least [0031] and [0035]) and that doing so is advantageous because, inter alia, it provides an energy saving benefit and “enhances the heat transfer efficiency” (see at least [0035]-[0036]). 
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process taught by Piringer by configuring it to include a step of enriching the primary combustion air with oxygen to make it have an oxygen content of 40% based on the teachings of Chen. Doing so would have, inter alia, provided an energy saving benefit and enhanced heat transfer efficiency. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 11/4/2022 have been fully considered but have not been found persuasive for the following reasons:
	
	Applicant has argued that the claims as amended are now distinguished from (at least) the previously relied upon Piringer reference and contends that Piringer does not teach of “conveying oxygen into a primary air conduit that conveys the primary combustion air to the burner lances that have the second penetration depth”.

	These arguments are not persuasive because Piringer can still be used to reject the claims as amended (as is presented above in this Office Action). Note that Piringer does teach of conveying air (“primary combustion air”), which inherently comprises at least some amount of oxygen for combustion (since it is “combustion air”) into a primary air conduit (the primary air conduit connected to element (22) of the upper most lance (13) shown in Fig. 2 - see at least [0032], [0035] and Figs. 1, 2 and 8) that conveys the primary combustion air to the burner lances that have the second penetration depth (see at least [0032], [0035], [0045] and Figs. 2, 8. Piringer accordingly teaches of “conveying oxygen into a primary air conduit that conveys the primary combustion air to the burner lances that have the second penetration depth” and accordingly meets this limitation as claimed. Note that the claims are still too broad in their current state to overcome the teachings of Piringer. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome at least the Piringer reference. It is recommended that Applicant focus on the actual structure, location and/or connections of (at least) the claimed oxygen conduit and preheated air conduits. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Predescu et al. (US 4,747,773) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/8/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762